UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2016 CLS HOLDINGS USA, INC. (Exact name of registrant as specified in its charter) Nevada 333-174705 45-1352286 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) 1435 Yarmouth Street Boulder, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888) 438-9132 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 8, 2016, representatives of CLS Holdings USA, Inc. (the “Company”) began making presentations to the investment community regarding the Company using the information attached to this Current Report on Form 8-K as Exhibit 99.1 (the “Corporate Summary”). The Company expects to use the Corporate Summary, in whole or in part, and possibly with modifications, in connection with presentations to investors, analysts and others in the future. By filing this Current Report on Form 8-K and furnishing the Corporate Summary, the Company makes no admission as to the materiality of any information contained herein. The information contained in the Corporate Summary is intended to be considered in the context of the Company's Securities and Exchange Commission (“SEC”) filings and other public announcements that the Company may make, by press release or otherwise, from time to time. The Company undertakes no duty or obligation to publicly update or revise the information contained in this Current Report on Form 8-K, although it may do so from time to time as its management believes is warranted. Any such updating may be made through the filing of other reports or documents with the SEC, through press releases or through other public disclosure. As provided in General Instruction B.2 of SEC Form 8-K, the information presented in this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Corporate Summary in use beginning January 8, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLS HOLDINGS USA, INC. Date:January 8, 2016 By: /s/ Jeffrey I. Binder Jeffrey I. Binder Chairman, President and Chief Executive Officer EXHIBIT INDEX ExhibitNo. Description Corporate Summary in use beginning January 8, 2016.
